t c summary opinion united_states tax_court douglas and carole ritter petitioners v commissioner of internal revenue respondent docket no 16177-99s filed date douglas and carole ritter pro_se kevin m murphy and edward d fickess for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions ’ the sole issue is whether petitioner’ is entitled to an itemized_deduction of dollar_figure for investment_interest paid on a loan to purchase silver coins petitioners resided in lisle new york at the time the petition was filed the relevant facts may be summarized as follows around petitioner began purchasing silver coins as an investment he borrowed money from the wilmington trust bank to finance the purchases wilmington trust held the coins during petitioner paid wilmington trust dollar_figure in interest on the loans used to purchase the silver coins petitioner received no income from his investment in silver coins during petitioners reported no income from dividends interest royalties or annuities petitioners owned at least eight rental apartments in the binghamton new york area petitioners reported net rental respondent concedes that petitioners are entitled to a sec_179 deduction of dollar_figure petitioners concede that their claimed schedule e supplemental income and loss deduction of dollar_figure for medical_expenses is improper and that only dollar_figure was incurred for medical_expenses deductible as allowed on schedule a itemized_deductions petitioner carole ritter did not appear at the trial or execute the stipulation of facts with respect to her we dismiss this case for failure to prosecute see rule b the decision when entered will be in the same amount as determined against petitioner douglas ritter in the opinion references to petitioner are to douglas ritter income of dollar_figure from these properties petitioners did not employ a real_estate agent to manage any aspect of the apartments rather petitioner handled the advertising for the apartments rented the apartments collected the rents and did all of the maintenance including painting plumbing repairs etc petitioner spent at least hours a week managing the apartments for the purpose of the new york state social services it has been determined that during the rental apartments were assets of petitioners’ trade_or_business on schedule a itemized_deductions of their federal_income_tax return petitioners deducted dollar_figure paid to wilmington trust as investment_interest respondent disallowed the deduction sec_163 limits a noncorporate taxpayer’s deduction for investment_interest to the net_investment_income of the taxpayer for the taxable_year sec_163 a defines net_investment_income as the excess of investment_income over investment_expenses sec_163 b provides that investment_income is the sum of the gross_income from property_held_for_investment plus the ordinary gain attributable to the disposition of such property sec_163 a defines property_held_for_investment as inter alia any interest held investment_income also includes interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business see sec_163 a e q4e- by a taxpayer in an activity involving the conduct_of_a_trade_or_business which is not a passive_activity and with respect to which the taxpayer does not materially participate as the terms are used in sec_469 sec_163 c respondent agrees that the interest_paid to wilmington trust is interest on petitioner’s investment in silver coins respondent contends however that petitioners’ deduction is limited to the amount of the investment_income which is zero petitioners maintain that the net rental income received and reported on schedule e supplemental income and loss constitutes investment_income in this regard petitioners must contend that as property_held_for_investment their rental real_estate properties were held in a trade_or_business activity with respect to which petitioner does not materially participate sec_163 d a ii material_participation is defined by sec_469 as an involvement in the operation of the activity on a regular continuous and substantial basis see also sec_1_469-5t temporary income_tax regs fed reg date by his own admission petitioner spends over hours per week operating and maintaining the rental apartments and he is responsible for all the administrative duties associated with the rental properties from the facts in this record it is clear that petitioner materially participates in the rental activities accordingly under sec_163 d a the rental properties are not properties held for investment and the income from them is not available to offset petitioner’s investment_interest reviewed and adopted as the report of the small_tax_case division an order of dismissal for lack of prosecution will be entered as to carole ritter and decision will be entered under rule
